Title: Thomas Jefferson to Thomas Taylor, 7 December 1814
From: Jefferson, Thomas
To: Taylor, Thomas


          Sir Monticello  Dec. 7. 14.
          In the Enquirer of Nov. 29. I see an advertisement with your name to it as acting for mr Thos Wilson & offering a place for sale called Westham. whether by this appellation Beverley town is meant to be included, I do not know, but lest it should I think it a duty to give notice that I own 4. or 5. lots in that town, one of which is the ferry lot established by act of assembly, & to which I attach considerable value, notwithstanding it’s present disuse. I had heard that somebody had inclosed the town, but considered the public property in the streets against which no limitation of time could run, as protecting the lots they inclose, and the whole site of the town. as I never saw the advertisement till this morning, & the sale is for the 15th the information which you may be so kind as to give me whether my lots are to be included in this transaction, may come too late for me to notify the bidders either personally or publicly. in that case I would hope you would think it necessary to inform them of it. if the town be not included, I have then to ask your pardon for this intrusion on your time & to pray you to accept the assurance of my great esteem & respect.
          Th: Jefferson
        